Exhibit 10.48

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”), is dated as of this 31st day of July, 2014 and is made by and
among WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), as sole lead arranger (in
such capacity, together with its successors and assigns in such capacity, the
“Sole Lead Arranger”), and as sole book runner (in such capacity, together with
its successors and assigns in such capacity, the “Sole Book Runner”), ALION
SCIENCE AND TECHNOLOGY CORPORATION, a Delaware corporation (“Borrower”), ALION -
BMH CORPORATION, a Virginia corporation (“BMH Guarantor”), ALION - CATI
CORPORATION, a California corporation (“CATI Guarantor”), ALION - IPS
CORPORATION, a Virginia corporation (“IPS Guarantor”), ALION - JJMA CORPORATION,
a New York corporation (“JJMA Guarantor”), ALION - METI CORPORATION, a Virginia
corporation (“METI Guarantor”), ALION INTERNATIONAL CORPORATION, a Delaware
corporation (“AIC Guarantor”), WASHINGTON CONSULTING, INC., a Virginia
corporation (“WC Guarantor”), and WASHINGTON CONSULTING GOVERNMENT SERVICES,
INC., a Virginia corporation (“WCGS Guarantor”; together with BMH Guarantor,
CATI Guarantor, IPS Guarantor, JJMA Guarantor, METI Guarantor, AIC Guarantor and
WC Guarantor, each a “Guarantor” and collectively, the “Guarantors”).

 

RECITALS

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of May 2, 2014 by and among Borrower, the Agent, the Sole Lead
Arranger, the Sole Book Runner, and the Lender (as the same may be amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), the
Lender has agreed to make certain financial accommodations available to Borrower
from time to time pursuant to the terms and conditions thereof.

 

WHEREAS, pursuant to that certain Amended and Restated Guaranty Agreement dated
as of May 2, 2014 by and among the Guarantors and the Agent (as the same may be
amended, restated, supplemented or otherwise modified, the “Guaranty”), each
Guarantor irrevocably and unconditionally guaranteed, jointly and severally with
the other Guarantors the due and punctual payment and performance of the
Guaranteed Obligations (as defined in the Guaranty) with respect to the Credit
Agreement.

 

WHEREAS, each of the Borrower and the Guarantors have requested that the Agent
and the Lender amend the Credit Agreement to (i) extend the Maturity Date, and
(ii) make certain other revisions to the Credit Agreement as more fully set
forth herein.

 

WHEREAS, although the Agent and the Lender are under no obligation to extend the
Maturity Date and make certain other revisions to the Credit Agreement as more
fully set forth herein, the Agent and the Lender have agreed to so extend the
Maturity Date and amend certain provisions of the Credit Agreement, but only to
the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Amendments to Credit Agreement.  As of
the effective date of this Amendment, the Credit Agreement is amended as
follows:

 

2.01                        Maturity Date.  The definition of the term “Maturity
Date” as set forth in Schedule 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“Maturity Date” means the earlier of (a) August 15, 2014, (b) the date on which
the Indebtedness owing under the Senior Secured Notes becomes due and payable in
full thereunder, whether by acceleration or otherwise, or (c) the date on which
the Indebtedness owing under the Senior Unsecured Notes becomes due and payable
in full thereunder, whether by acceleration or otherwise.

 

2.02                        Penalty for Failing to Consummate Permitted Bond
Refinancing.  In addition to the terms and conditions of Section 3.03 of the
Credit Agreement, the parties to this Amendment hereby agree that in the event
the Permitted Bond Refinancing has not been consummated on or before the
Maturity Date, then, Borrower shall immediately pay to Agent, in cash, a
fully-earned and non-refundable fee in the amount equal to the Applicable
Prepayment Premium, measured as of the Maturity Date.

 

3.                                      No Other Changes.  Except as explicitly
amended by this Amendment, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect and shall apply to any advance
or letter of credit thereunder.

 

4.                                      No Approval of Permitted Bond
Refinancing; No Further Obligations to Extend Maturity Date.  The Loan Parties
hereby acknowledge and agree that the Agent and the Lender’s agreement to enter
into this Amendment shall not be deemed or otherwise construed to constitute an
approval or consent by the Agent or the Lender to any of the terms or provisions
of any of the agreements or loan documents in connection with the Permitted Bond
Refinancing.  The Loan Parties further acknowledge and agree that the Agent and
the Lender’s agreement to enter into this Amendment shall in no way obligate the
Agent and the Lender to further extend the Maturity Date or make any other
modifications to the Credit Agreement or the other Loan Documents.

 

5.                                      Amendment Fee.  Borrower shall pay to
the Agent, as of the date hereof a fully earned and non-refundable amendment fee
in the amount of $50,000 in consideration of the Agent and the Lender’s
execution and delivery of this Amendment.

 

6.                                      Conditions Precedent.  The effectiveness
of this Amendment is subject to receipt by the Agent of each of the following,
each in form and substance satisfactory to the Agent:

 

(a)                                 an original counterpart of this Amendment
duly executed by each of: the Borrower, the Guarantors, the Lender, the Agent,
the Sole Lead Arranger, and the Sole Book Runner;

 

(b)                                 payment by the Borrower of (i) the amendment
fee described in Section 5 above, (ii) all fees and expenses of the Agent and
the Agent’s counsel incurred in connection with the preparation of this
Amendment, and (iii) all other fees and expenses relating to the preparation,
execution and delivery of this Amendment or otherwise related to the Credit
Agreement or the Loan Documents which are due and payable as of the date hereof;
and

 

(c)                                  such other documents, instruments and
agreements as the Agent may reasonably request.

 

2

--------------------------------------------------------------------------------


 

7.                                      Representations and Warranties.  Each
Loan Party hereby represents and warrants to the Lender Group as follows:

 

(a)                                 Each Loan Party has all requisite power and
authority to execute this Amendment and to perform all of its obligations
hereunder.

 

(b)                                 The execution, delivery and performance by
each Loan Party of this Amendment has been duly authorized by all necessary
action on the part of such Loan Party.

 

(c)                                  The execution, delivery and performance by
each Loan Party of this Amendment does not and will not (i) violate any material
provision of federal, state, or local law or regulation applicable to any Loan
Party or its Subsidiaries, the Governing Documents of any Loan Party or its
Subsidiaries, or any order, judgment or decree of any court or other
Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

 

(d)                                 The execution, delivery, and performance by
each Loan Party of this Amendment and the consummation of the transactions
contemplated by this Amendment do not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than registrations, consents, approvals, notices,
or other actions that have been obtained and that are still in force and effect
and except for filings and recordings with respect to the Collateral to be made,
or otherwise delivered to Agent for filing or recordation, as of the Closing
Date (or such later date as Agent may agree in its Permitted Discretion).

 

(e)                                  This Amendment has been duly executed and
delivered by each Loan Party that is a party hereto and thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

 

(f)                                   No Default or Event of Default has
occurred and is continuing as of the date hereof nor will exist immediately
after giving effect to this Amendment.

 

(g)                                  All of the representations and warranties
contained in Section 4 of the Credit Agreement are correct on and as of the date
hereof as though made on and as of such date.

 

8.                                      Reaffirmation of Guaranty.  Each of the
Guarantors hereby reaffirms its continuing obligations to the Agent and the
Lender under the Credit Agreement and agrees that the transactions contemplated
by this Amendment shall not in any way affect the validity and enforceability of
their respective guaranty obligations thereunder or reduce, impair or discharge
the obligations of such Guarantors thereunder.

 

3

--------------------------------------------------------------------------------


 

9.                                      Severability.  If any provision of any
of this Amendment or of the Credit Agreement, as amended hereby, is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

10.                               References.  Each reference to the Credit
Agreement in any of the Loan Documents shall be deemed to be a reference to the
Credit Agreement as amended by this Amendment and this Amendment shall be deemed
a Loan Document for purposes of the application of provisions of the Credit
Agreement generally applicable thereto (including, without limitation, any
arbitration provisions or waiver provisions).

 

11.                               Benefits.  This Amendment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

12.                               Default.  The failure of any of the Loan
Parties to perform any of their respective obligations under this Amendment or
the material falsity of any representation or warranty made herein shall, at the
option of the Agent (as determined in accordance with the Credit Agreement)
after expiration of any applicable cure period, constitute an Event of Default
under the Loan Documents.

 

13.                               No Waiver.  The execution of this Amendment
shall not be deemed to be a waiver of any Default or Event of Default under the
Credit Agreement or breach, default or event of default under any Loan Documents
or other document held by the Agent or Lender, whether or not known to the Agent
or Lender and whether or not existing on the date of this Amendment.

 

14.                               No Novation.  The parties hereto intend this
Amendment to evidence the amendments to the terms of the existing indebtedness
of the Loan Parties to the Lender as specifically set forth herein and do not
intend for such amendments to constitute a novation in any manner whatsoever.

 

15.                               GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

16.                               No Implied Agreements.  Except as expressly
herein amended, the terms and conditions of the Credit Agreement and the other
Loan Documents remain in full force and effect.  The amendments contained herein
shall be deemed to have prospective application only, unless otherwise
specifically stated herein.

 

17.                               Release.  The Borrower and the Guarantors
hereby absolutely and unconditionally release and forever discharge the Agent
and the Lender, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which the Borrower or the Guarantors have had, now have or have made
claim to have against any such person for or by reason of any act, omission,
matter, cause or thing whatsoever arising from the beginning of time to and
including the date of this Amendment, whether such claims, demands and causes of
action are matured or unmatured or known or unknown.

 

18.                               Costs and Expenses.  The Borrower hereby
reaffirms its agreement under the Credit Agreement to pay or reimburse the Agent
and/or the Lender on demand for all reasonable costs and

 

4

--------------------------------------------------------------------------------


 

expenses incurred by the Agent and/or the Lender in connection with the Loan
Documents, including without limitation all reasonable fees and disbursements of
legal counsel.  Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all reasonable fees and disbursements of counsel to
the Agent and/or the Lender for the services performed by such counsel in
connection with the preparation of this Amendment and the documents and
instruments incidental hereto.  The Borrower hereby agrees that the Lender may,
at any time or from time to time in its sole discretion and without further
authorization by Borrower, make a loan to the Borrower under the Credit
Agreement, or apply the proceeds of any loan, for the purpose of paying any such
fees, disbursements, costs and expenses.

 

19.                               Miscellaneous.  This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original and all of which counterparts, taken together, shall
constitute one and the same instrument.

 

[Signature pages to follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

BORROWER:

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

 

 

By:

/s/ Barry Broadus

 

 

Name: Barry Broadus

 

 

Title: Chief Financial Officer

 

 

 

 

GUARANTORS:

ALION-BMH CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name: Stacy Mendler

 

 

Title: President

 

 

 

 

 

ALION-CATI CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name: Stacy Mendler

 

 

Title: President

 

 

 

ALION-IPS CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name: Stacy Mendler

 

 

Title: President

 

 

 

 

 

 

ALION-JJMA CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name: Stacy Mendler

 

 

Title: President

 

 

 

 

 

ALION-METI CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name: Stacy Mendler

 

 

Title: President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

ALION INTERNATIONAL CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name: Stacy Mendler

 

 

Title: President

 

 

 

 

 

WASHINGTON CONSULTING, INC.

 

 

 

 

 

By:

/s/ Kevin Boyle

 

 

Name: Kevin Boyle

 

 

Title: Secretary

 

 

 

 

 

WASHINGTON CONSULTING GOVERNMENT SERVICES, INC.

 

 

 

 

 

By:

/s/ Christiane Lourenco

 

 

Name: Christiane Lourenco

 

 

Title: Secretary

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Sole Lead Arranger, Sole Book Runner, and a Lender

 

 

 

 

 

By:

/s/ Hilary Hymel

 

 

Name: Hilary Hymel

 

 

Title: Assistant VP

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------